DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 6,634,169) in view of Riechert (DE 102016114901).
The Examiner notes that Riechert (US 2021/0189941) is used as the translation for Riechert (DE 102016114901).
In Reference to Claim 1
(See Andersen, Figure 1)
Andersen et al. (Andersen) discloses:
	An exhaust gas aftertreatment system for an internal combustion engine (4) comprising: 
an exhaust system in which a three-way catalytic converter (20) that is situated close to the engine (4) (See Andersen, Claim 3) and, downstream from the three-way catalytic converter (20) that is situated close to the engine, a second catalytic converter (6), and are arranged in a direction in which an exhaust gas of the internal combustion engine (4) flows through an exhaust gas channel (8) of the exhaust system (See Andersen, Column 3, Lines 24-44), and 
a fuel injector (14) arranged on the exhaust gas channel (8) and configured so as to inject fuel into the exhaust gas channel (8) downstream from the three-way catalytic converter (20) that is situated close to the engine (4) and upstream from a feed point (10) and the second catalytic converter (6) (See Andersen, Column 3, Lines 24-44), and 
wherein the exhaust system comprises a secondary air system (12) with which a regulated volume of secondary air can be introduced via the feed point (10) and blown into the exhaust gas channel (8) downstream from the three-way catalytic converter (20) that is situated close to the engine, downstream of the fuel injector (14), and upstream from the second catalytic converter (6). (See Andersen, Column 3, Lines 24-44)
Andersen discloses the claimed invention except:
a particulate filter and wherein the secondary air system has an air pump and an air valve.
Riechert discloses an exhaust emissions system for a gasoline engine including a three-way catalyst and secondary air injection. (See Riechert, Abstract). Riechert discloses a particulate filter with a three-way catalyst coating and secondary air injection system including a pump and a valve. (See Riechert, Figure 1, Paragraphs [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a secondary air pump and valve as the secondary air supply means of Andersen and replaced the underfloor threeway catalyst with the threeway catalyst coated particulate filter, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the secondary air system of Riechert would accurately control the supply of secondary air and prevent backflow and the catalytically coated filter would facilitate the reduction of particulates from the exhaust system while maintaining catalytic reduction of emissions. (See Riechert, Paragraph [0026] & [0038]).

In Reference to Claim 2
(See Andersen, Figure 1)
The Andersen-Riechert combination discloses:
	Wherein the second catalytic converter and the particulate filter are combined in a shared component as a four-way catalytic converter. (See Riechert, Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the underfloor threeway catalyst with the threeway catalyst coated particulate filter, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the catalytically coated filter would facilitate the reduction of particulates from the exhaust system while maintaining catalytic reduction of emissions. (See Riechert, Paragraph [0026]).

In Reference to Claim 5
(See Andersen, Figure 1)
The Andersen-Riechert combination discloses:
	Wherein the second catalytic converter is configured as a second three-way catalytic converter. (See Riechert, Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the underfloor threeway catalyst with the threeway catalyst coated particulate filter, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the catalytically coated filter would facilitate the reduction of particulates from the exhaust system while maintaining catalytic reduction of emissions. (See Riechert, Paragraph [0026]).

In Reference to Claim 6
(See Andersen, Figure 1)
The Andersen-Riechert combination discloses:
	wherein the second catalytic converter is positioned at a distance of at least 75cm from the three-way catalytic converter that is situated close to the engine. Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the threeway catalyst coated particulate filter (i.e.-second three-way catalyst) at least 75 cm from the close coupled catalyst, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that locating the second three-way catalyst at least 75cm away would have allowed for reduced aging and more efficient emissions reduction. (See Riechert, Paragraph [0029]).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 6,634,169) in view of Gonze et al. (US 2011/0219752).
In Reference to Claim 1
(See Andersen, Figure 1)
Andersen et al. (Andersen) discloses:
	An exhaust gas aftertreatment system for an internal combustion engine (4) comprising: 
an exhaust system in which a three-way catalytic converter (20) that is situated close to the engine (4) (See Andersen, Claim 3) and, downstream from the three-way catalytic converter (20) that is situated close to the engine, a second catalytic converter (6), and are arranged in a direction in which an exhaust gas of the internal combustion engine (4) flows through an exhaust gas channel (8) of the exhaust system (See Andersen, Column 3, Lines 24-44), and 
a fuel injector (14) arranged on the exhaust gas channel (8) and configured so as to inject fuel into the exhaust gas channel (8) downstream from the three-way catalytic converter (20) that is situated close to the engine (4) and upstream from a feed point (10) and the second catalytic converter (6) (See Andersen, Column 3, Lines 24-44), and 
wherein the exhaust system comprises a secondary air system (12) with which a regulated volume of secondary air can be introduced via the feed point (10) and blown into the exhaust gas channel (8) downstream from the three-way catalytic converter (20) that is situated close to the engine, downstream of the fuel injector (14), and upstream from the second catalytic converter (6). (See Andersen, Column 3, Lines 24-44)
Andersen discloses the claimed invention except:
a particulate filter and wherein the secondary air system has an air pump and an air valve.
Gonze et al. (Gonze) discloses an exhaust emissions system with a three-way catalyst and secondary air injection. (See Gonze, Figure 1, Abstract). Gonze discloses a particulate filter downstream of a second three-way catalyst and secondary air injection system including a pump and a valve. (See Gonze, Paragraph [0023]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a secondary air pump and valve as the secondary air supply means of Andersen and replaced the underfloor second threeway catalyst with the threeway catalyst and particulate filter of Gonze, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the secondary air pump and valve of Gonze would have allowed for accurate control of secondary air into the exhaust system and the three-way catalyst-uncoated particulate filter combination would have reduced emissions while also facilitating the reduction of particulates. (See Gonze, Paragraphs [0023]-[0024]).

In Reference to Claim 2
(See Andersen, Figure 1)
The Andersen-Gonze combination discloses:
	Wherein the second catalytic converter and the particulate filter are combined in a shared component as a four-way catalytic converter. (See Gonze, Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the underfloor second threeway catalyst with the threeway catalyst and particulate filter of Gonze, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the three-way catalyst-uncoated particulate filter combination would have reduced emissions while also facilitating the reduction of particulates. (See Gonze, Paragraphs [0023]-[0024]).

In Reference to Claim 3
(See Andersen, Figure 1)
The Andersen-Gonze combination discloses:
	wherein the particulate filter is configured as a gasoline particulateAPPLICANT(S): Michael KAACK filter that is arranged downstream from the second catalytic converter as seen in the direction of flow. (See Gonze, Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the underfloor second threeway catalyst with the threeway catalyst and particulate filter of Gonze, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the three-way catalyst-uncoated particulate filter combination would have reduced emissions while also facilitating the reduction of particulates. (See Gonze, Paragraphs [0023]-[0024]).

In Reference to Claim 4
(See Andersen, Figure 1)
The Andersen-Gonze combination discloses:
	Wherein the gasoline particulate filter is configured as an uncoated particulate filter. (See Gonze, Paragraphs [0023] & [0052] w/respect to uncatalyzed filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the underfloor second threeway catalyst with the threeway catalyst and particulate filter of Gonze, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the three-way catalyst-uncoated particulate filter combination would have reduced emissions while also facilitating the reduction of particulates. (See Gonze, Paragraphs [0023]-[0024]).

In Reference to Claim 5
(See Andersen, Figure 1)
The Andersen-Gonze combination discloses:
	Wherein the second catalytic converter is configured as a second three-way catalytic converter. (See Gonze, Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the underfloor second threeway catalyst with the threeway catalyst and particulate filter of Gonze, as both references are directed towards exhaust emissions systems for a gasoline engine including a three-way catalyst and secondary air injection. One of ordinary skill in the art would have recognized that the three-way catalyst-uncoated particulate filter combination would have reduced emissions while also facilitating the reduction of particulates. (See Gonze, Paragraphs [0023]-[0024]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 6,634,169) in view of Gonze et al. (US 2011/0219752), further in view of Shomura et al. (US 2016/0368580).
In Reference to Claim 8
(See Andersen, Figure 1)
The Andersen-Gonze combination discloses:
	Wherein a mixing segment is formed downstream from the fuel injector and downstream from a feed point of the secondary air system as well as upstream from the second catalytic converter. (See Andersen, Figure 1, w/respect to the exhaust pipe between the secondary air point 10 and the catalytic converter 6).
The Andersen-Gonze combination discloses the claimed invention except:
	Wherein the mixing segment is at least 50cm.
	Shomura discloses an exhaust emissions system with a secondary air supply. (See Shomura, Abstract). Shomura discloses a mixing section length is increased to facilitate efficient mixing for catalytic reaction. (See Shomura, Paragraph [0062]).
	Thus, one of ordinary skill in the art would have recognized that adjusting the length of the mixing section optimizes the effectiveness of the mixing for catalytic reaction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the mixing section of Andersen to be at least 50 cm to achieve effective mixing and facilitate efficient catalytic reaction since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest, alone or in combination, “wherein three lambda sensors are arranged in the exhaust system, whereby a first lambda sensor is arranged upstream from the three-way catalytic converter that is situated close to the engine, whereby a second lambda sensor is arranged downstream from the three-way catalytic converter that is situated close to the engine and upstream from the fuel injector as well as from the feed point of the secondary air system, and whereby a third lambda sensor is arranged downstream from the fuel injector and downstream from the feed point of the secondary air system and upstream from the second catalytic converter.” in claim 9 and “ascertaining a soot load on the particulate filter, heating up the exhaust system by means of internal engine-heating measures until the second catalytic converter has reached its light-off temperature, simultaneously injecting fuel by means of the fuel injector into the exhaust gas channel downstream from the three-way catalytic converter that is situated close to the engine and upstream from the feed point, and blowing a regulated volume of secondary air through a the feed point into the exhaust gas channel downstream of the fuel injector and upstream from the second catalytic converter by means of an air pump and air valve downstream from the three-way catalytic converter that is situated close to the engine and upstream from the second catalytic converter, exothermally converting the injected fuel with the secondary air on the catalytically active surface of the second catalytic converter until the particulate filter has reached its regeneration temperature, and oxidizing the soot particles captured in the particulate filter, whereby the oxygen for the oxidation of the soot particles is supplied by the secondary air system.” in claim 11.
Specifically, with respect to the recitations of claim 9, the prior art fails to teach all of the lambda sensors and the respective locations of each lambda sensor. Additionally, the prior art of record teaches away from the specific locations of each lambda sensor of the system. 
With respect to the recitations of claim 11, the combination of the prior art of record teaches away at least from the method steps of “heating up the exhaust system by means of internal engine-heating measures until the second catalytic converter has reached its light-off temperature, simultaneously injecting fuel by means of the fuel injector into the exhaust gas channel downstream from the three-way catalytic converter that is situated close to the engine and upstream from the feed point, and blowing a regulated volume of secondary air through a the feed point into the exhaust gas channel downstream of the fuel injector and upstream from the second catalytic converter by means of an air pump and air valve downstream from the three-way catalytic converter that is situated close to the engine and upstream from the second catalytic converter” as the prior art of record is structured to maintain an stoichiometric engine running.
Therefore, the prior art fails to teach or fairly suggest, alone or in combination, “wherein three lambda sensors are arranged in the exhaust system, whereby a first lambda sensor is arranged upstream from the three-way catalytic converter that is situated close to the engine, whereby a second lambda sensor is arranged downstream from the three-way catalytic converter that is situated close to the engine and upstream from the fuel injector as well as from the feed point of the secondary air system, and whereby a third lambda sensor is arranged downstream from the fuel injector and downstream from the feed point of the secondary air system and upstream from the second catalytic converter.” in claim 9 and “ascertaining a soot load on the particulate filter, heating up the exhaust system by means of internal engine-heating measures until the second catalytic converter has reached its light-off temperature, simultaneously injecting fuel by means of the fuel injector into the exhaust gas channel downstream from the three-way catalytic converter that is situated close to the engine and upstream from the feed point, and blowing a regulated volume of secondary air through a the feed point into the exhaust gas channel downstream of the fuel injector and upstream from the second catalytic converter by means of an air pump and air valve downstream from the three-way catalytic converter that is situated close to the engine and upstream from the second catalytic converter, exothermally converting the injected fuel with the secondary air on the catalytically active surface of the second catalytic converter until the particulate filter has reached its regeneration temperature, and oxidizing the soot particles captured in the particulate filter, whereby the oxygen for the oxidation of the soot particles is supplied by the secondary air system.” in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746